Citation Nr: 1040200	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  98-20 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from June 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The case was most recently before the Board in February 2010 when 
the Board remanded the claim for additional development.


FINDING OF FACT

It is as likely as not that the Veteran developed hepatitis C as 
a result of his active military service.


CONCLUSION OF LAW

The Veteran has hepatitis C that is the result of disease 
incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

The Veteran asserts that he developed hepatitis C as a result of 
his active military service.  Specifically, he states that he was 
treated for hepatitis in service.  Alternatively, the Veteran 
maintains that any hepatitis C that was found subsequent to his 
military service is nonetheless related to service.  Thus, he 
contends that service connection is warranted for hepatitis C.

Post-service medical evidence reveals that the Veteran was first 
diagnosed with hepatitis C in 1991.  During the course of the 
claim, the Veteran has been treated for hepatitis C and the 
disease is listed in his medical problem history in treatment 
records from the VA Medical Center in Dayton, Ohio.  Thus, the 
current disability element of the Veteran's service connection 
claim is established.

The Veteran submitted service treatment records dated in 1970 
that documented treatment for "infectious hepatitis."  He was 
hospitalized for 60 days from June 1970 to August 1970 at the 
United States Army Hospital in Fort Jackson, South Carolina.  In 
March 2005, a VA examiner gave the opinion that the hepatitis was 
likely hepatitis A and not hepatitis C on account of the length 
of hospitalization.  The examiner reasoned that hepatitis A tends 
to make people initially more acutely ill than hepatitis C.

In April 2010, another VA examiner (Dr. N.G.) addressed this 
aspect of the claim pursuant to the Board's February 2010 remand 
instructions.  The examiner stated that the hospitalization in 
1970 at Fort Jackson was most probably (greater than 95 percent 
chance) from hepatitis A not either hepatitis B or C.  The 
examiner based this opinion on the length of hospitalization, 
symptoms of jaundice and weakness, and the diagnosis of 
infectious hepatitis which is definitely the diagnosis for 
hepatitis A according to Dr. N.G.  Based on the opinions from the 
two VA examiners, the documented in-service treatment for 
hepatitis was likely for hepatitis A and not for hepatitis C.  
Thus, the evidence does not support the theory of the claim that 
the Veteran's hepatitis C is related to the in-service treatment 
for hepatitis.

In regards to service connection claims pertaining to hepatitis 
C, VA issued a training letter, dated April 17, 2001.  Among 
other things, the training letter sets forth a list of recognized 
risk factors for contracting hepatitis C that should be taken 
into consideration when developing and adjudicating a claim of 
service connection for hepatitis C.  According to the letter, the 
medical recognized risk factors are:  transfusion of blood or 
blood products before 1992; organ transplant before 1992; 
hemodialysis; tattoos; body piercing; intravenous drug use (due 
to shared instruments); high-risk sexual activity (risk is 
relatively low); intranasal cocaine use (due to shared 
instruments); accidental exposure to blood products in health 
care workers or combat medic or corpsman by percutaneous (through 
the skin) exposure or on mucous membrane; and other direct 
percutaneous exposure to blood such as by acupuncture with non-
sterile needles or by the sharing of toothbrushes or shaving 
razors.

Through statements from the Veteran and medical evidence, the 
record reveals that the Veteran has been exposed to multiple 
recognized risk factors for contracting hepatitis C prior to, 
during, and after his active military service.  Although several 
VA examiners addressed the Veteran's claim prior to the Board's 
February 2010 remand, the opinions were not adequate for deciding 
the claim.  Thus, the Board remanded the claim in February 2010 
for another opinion to properly address the Veteran's risk 
factors and the probability of the onset of the Veteran's 
hepatitis C.

In April 2010, Dr. N.G. reviewed the claims file and interviewed 
the Veteran.  In regards to the risk factors, Dr. N.G. found that 
the Veteran had high-risk sexual activity in the form of multiple 
sexual partners prior to service, during service in the form of 
prostitutes, and after service.  The Veteran began snorting 
cocaine during service and continued to do so after service.  
Additionally, Dr. N.G. noted that the Veteran had tattooing done 
during service.  Although Dr. N.G. stated that the Veteran did 
not have tattoos prior to service, the existence of tattoos was 
noted at the Veteran's entrance examination.  Nevertheless, as 
noted by the Board in a January 2008 decision, it is not apparent 
from the record if the Veteran exited service with more tattoos 
than he had when he entered service.  He has consistently stated 
that he had additional tattooing done during service.  The 
Veteran also has a history of alcohol abuse.  However, Dr. N.G. 
stated that alcohol use is not related to the development of 
hepatitis C but rather the aggravation of liver damage caused by 
hepatitis C.

Dr. N.G. ranked the risk factors in terms of the infectivity 
rate-intranasal cocaine use, multiple sex partners, then 
tattooing.  Dr. N.G. cautioned that it is impossible to predict 
when the Veteran actually developed hepatitis C.  However, the 
inability to pinpoint the onset appears to apply to most people 
with hepatitis C because Dr. N.G. also stated that most people 
with hepatitis C are asymptomatic until the disease is found on 
routine blood testing.  Dr. N.G. surmised that the Veteran 
probably had hepatitis C for a number of years prior to the 
initial diagnosis.  It was Dr. N.G.'s best-educated guess that 
the Veteran probably developed hepatitis C from his substance 
abuse, unprotected sex with prostitutes, and tattoos while he was 
in service.

The April 2010 opinion from Dr. N.G. is not one of strict 
certainty.  However, by its very nature, a medical opinion is 
just that, an opinion rather than a statement of certainty, 
particularly in the case of hepatitis C.  It appears that those 
who contract hepatitis C do not necessarily show symptoms at the 
time it occurs.  Thus, opining on the onset of hepatitis C lends 
itself to conjecture.  Here, Dr. N.G. gave an opinion based on 
his medical expertise and experience and found that the Veteran's 
hepatitis C is probably related to risk factors that occurred 
during military service.  Dr. N.G. considered the risk factors 
that occurred prior to and after service, but Dr. N.G. did not 
appear to consider them to be as significant as the in-service 
risk factors.  Based on Dr. N.G.'s opinion and when reasonable 
doubt is resolved in favor of the Veteran, the Board finds that 
it is as likely as not that the Veteran developed hepatitis C as 
a result of his active military service.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

To the extent the Veteran's hepatitis C is related to intranasal 
cocaine use, service connection is not warranted because this 
type of drug use is considered willful misconduct and any 
resultant disability is not considered to be in the line of duty.  
See 38 C.F.R. §§ 3.1, 3.301 (2010).  However, his hepatitis C has 
also been attributed to unprotected sex with prostitutes and 
tattooing.  In the Veteran's case, hepatitis C is essentially a 
venereal disease.  Residuals of venereal disease are expressly 
not the result of willful misconduct according to the 
regulations.  See 38 C.F.R. § 3.301(c)(1).  Additionally, 
tattooing is not an activity that equates to willful misconduct.  
Accordingly, because the Veteran's hepatitis C is, at least in 
part, attributable to in-service events that are not the result 
of willful misconduct or drug abuse, the Board concludes that 
service connection is warranted for hepatitis C.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


